Plaintiff in error as plaintiff brought *Page 489 
this action against defendant in error to recover damages for the negligent death of his minor son. At the conclusion of the plaintiff's testimony, defendant moved for a directed verdict. The court announced his intention to grant the motion and the plaintiff moved for a nonsuit with bill of exemptions which was granted. Writ of error was prosecuted.
Several questions are relied on for reversal but they all turn on the interpretation of the evidence. It appears that the deceased was killed at a grade crossing in Fort Lauderdale. A freight train was standing on the crossing and about nine o'clock at night, the deceased while traversing the highway on a motorcycle, collided with a box car at the crossing and was killed. There was a plea of contributing negligence which was shown to have been proven. A discussion of the evidence can serve no useful purpose. It has been examined and we think the judgment of the trial court to direct a verdict for the defendant is concluded by Kimball v. A. C. L. Ry. Co., 132 Fla. 235,  181 So. 533; Seaboard Air Line Ry. Co. v. Tomberlin,70 Fla. 435, 90 So. 437; Rayam v. A. C. L. Railroad Co., 119 Fla. 386,  161 So. 415; and Cassereaux v. Powell, 116 Fla. 586,156 So. 721.
Affirmed.
BUFORD, THOMAS and ADAMS, J. J., concur.